Citation Nr: 1521197	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This matter was previously remanded by the Board in March 2013 and October 2014. 

In July 2012, the Veteran testified at a hearing before the undersigned via video conference.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The probative evidence of record does not show that it is at least as likely as not that the Veteran's current low back disability is caused by, or is otherwise etiologically related to, his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in May 2008 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of service connection, and to the establishment of an effective date and disability rating in the event of a grant of service connection.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file also contains lay statements from the Veteran, his wife, and his former wife.  The Veteran was provided a VA examination in May 2013 and an addendum VA opinion in November 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the claims file, examined the Veteran, considered the Veteran's reported symptomatology, and addressed the likely etiology of the Veteran's low back disability, providing supporting explanation and rationale for all conclusions reached.  The examination was thorough and all necessary testing was considered by the examiner.  In providing the May 2013 VA examination, the examiner did not consider the SSA records and some of the Veteran's credible lay statements.  However, the November 2014 addendum VA opinion reflects consideration of both the SSA records and of the Veteran's credible lay statements.  Therefore, any inadequacy in the May 2013 VA examination was cured by the November 2014 addendum VA opinion.  Accordingly, the Board finds that the VA examination and the addendum VA opinion, in the aggregate, are adequate for decision-making purposes.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the adjudicator who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned asked the Veteran specific questions concerning the symptoms of and treatment for his low back disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Colorado Division of Veterans Affairs.  Furthermore, the undersigned solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In addition, this case was previously remanded by the Board in March 2013 and October 2014 for further evidentiary development.  Specifically, the March 2013 Board remand directed the Agency of Original Jurisdiction (AOJ) to contact the Veteran to identify any relevant, outstanding records; obtain the Veteran's SSA records; and provide the Veteran with a VA examination as to his claimed low back disability.  The October 2014 Board remand directed the AOJ to obtain an addendum VA opinion addressing all evidence of record, including the SSA records and the Veteran's lay statements.

Pursuant to the March 2013 Board remand, the AOJ contacted the Veteran to identify outstanding relevant records, obtained the Veteran's SSA records, provided the Veteran with a VA examination consistent with the March 2013 Board remand directives, and readjudicated the claim.  In compliance with the October 2014 Board remand, the AOJ returned the claims file to the VA examiner who conducted the May 2013 VA examination for an addendum VA opinion consistent with the October 2014 Board remand directives.  Following receipt of the requested addendum VA opinion, the AOJ readjudicated the claim in a January 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the March 2013 and October 2014 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its readily identifiable features, the presence of the disorder is not a determination "medical in nature" and can be identified through lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7  Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has a current low back disability that had its onset during his period of active service.  Specifically, he reports that approximately two to three months prior to his separation from active service, he was part of a flight crew preparing to launch a helicopter.  The Veteran states that in doing so, he grabbed the helicopter's wheel chocks, and jumped several feet down from the launching pad.  He reports that the wheel chocks weighed approximately 40 to 50 pounds, and that when he jumped from the launching pad, he twisted his back or landed incorrectly.  He subsequently developed back pain.  He went to sickbay once during active service to address the back pain.  See, e.g., July 2012 Board hearing testimony.

Initially, the Board acknowledges that the Veteran has indicated that he had a back injury prior to entering active service.  Specifically, service treatment records dated October 1972 and June 1974 document the Veteran's reports of a back injury approximately 6 years prior to his entrance into active service.  The Veteran testified at the July 2012 Board hearing that, prior to his active service, he had a motorcycle accident during which he injured his back.  However, the service treatment records do not contain a report of entrance medical examination.  Furthermore, the Veteran's statements alone do not constitute clear and unmistakable evidence that he had a preexisting low back disability upon entrance into service.  The record does not contain any contemporaneous medical evidence of a back disability that preexisted the Veteran's active service.  As such, a low back disability was not "noted" on entrance to active service, the record is absent for clear and unmistakable evidence showing that the Veteran had a low back disability that preexisted his active service, and the presumption of soundness attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, the Board must address direct service connection for a low back disability.

As to a current disability, the medical treatment records dated prior to the appeal period demonstrate a history of degenerative changes of the thoracolumbar spine that necessitated multiple surgeries.  The medical treatment records dated during or in proximity to the appeal period demonstrate ongoing treatment for back pain.  Based on X-Rays of the Veteran's thoracolumbar spine, the May 2013 VA examiner provided an impression of multilevel degenerative disc disease with fusions, multiple laminectomies, and prominent marginal osteophytes.  Accordingly, there is evidence of a current low back disability.

As to an in-service injury, the service treatment records document two visits for complaints of low back pain.  Specifically, in October 1972, the Veteran reported lower lumbar pain for the prior two days.  On examination, the Veteran had full range of motion, his deep tendon reflexes were within normal limits, and he had no spasm.  The clinician provided an impression of musculoskeletal pain.  Next, the Veteran was seen in June 1974 for radiating pain in the left lower back.  He reported that the pain began after he lost his balance and twisted his back while unloading boxes.  On examination, he had tenderness of the left lower lumbar area, but his deep tendon reflexes were symmetrical, his sensation was intact, and he had a normal straight leg raise test.  The clinician provided an impression of lumbosacral strain.  The Veteran offered no further complaints about his low back during the remaining two months of service.  The August 1974 separation examination made no mention of any low back complaints or findings.

The Board notes that in seeking compensation benefits, the Veteran has also reported injuring his back after jumping from a helicopter launching pad.  Although the Veteran testified at the July 2012 Board hearing that he sought treatment for this injury, it appears that the service treatment records are absent for evidence of such treatment.  However, the Veteran is competent to report the circumstances of his service, including any injuries he sustained or medical treatment he received during service.  See 38 C.F.R. § 3.159(a)(2) (2014).  In addition, the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board notes that the Veteran's reports are generally consistent with the circumstances of the Veteran's service, as documented on his DD Form 214.  Specifically, the Veteran's DD Form 214 indicates that the Veteran's last duty assignment was on the U.S.S. Duluth, and that his primary specialty was aviation ordnanceman.  The Board therefore finds that the evidence as to whether the Veteran experienced back pain after jumping from a helicopter pad is at least in relative equipoise.  As such, the Board will assume that the Veteran did actually suffer an in-service injury after jumping from a helicopter landing pad, and that the injury was manifested by low back pain.

As to a nexus between the Veteran's current low back disability and his in-service injuries, the Board turns to the competent opinion evidence of record.  In this case, the competent evidence of record includes the May 2013 VA examination and the November 2014 addendum VA opinion.  The May 2013 VA examiner reviewed the Veteran's claims file and conducted an in-person examination of the Veteran.  The examiner documented the Veteran's report of injuring his back after jumping down from a flight deck.  The examiner further noted the Veteran's report of surgery for a crushed disc in 1978 or 1979 without any interval injury, and of six subsequent back surgeries from the early 1980s through 1990.  The examiner noted that the service treatment records documented treatment for low back pain in October 1972 and June 1974.  The examiner further noted a notification dated August 1978 that documents a change in the Veteran's training program due to his back condition.  On examination, the Veteran had reduced range of motion, pain on palpation of the lower lumbar spine, reduced deep tendon reflex of the left ankle, and decreased sensation in both feet and/or toes.  The Veteran had negative straight leg tests bilaterally, but reported symptoms of radiculopathy.  X-Rays obtained in connection with the May 2013 VA examination revealed multilevel degenerative disc disease with fusions, multiple laminectomies, and prominent marginal osteophytes.  The VA examiner opined, in relevant part, that the Veteran's current low back disability is less likely as not directly related to his active service.  As a rationale, the examiner explained that the Veteran was seen only twice during service for his back, and that those were documented as acute episodes.  Furthermore, no disability of the spine or back was noted on the report of separation medical examination.  In addition, the Veteran filed a claim for his ankle shortly after separation from service, but did not file a claim related to his back at that time.  The examiner noted an "overwhelming lack of evidence from the time frame surrounding the initial surgery" in 1978 or 1979.  The examiner's opinion was provided without consideration of the Veteran's statement regarding the in-service injury from jumping down from the helicopter pad, and without consideration of the evidence supplied by SSA.

Because the May 2013 VA examiner's opinion was rendered based on an inaccurate factual premise, the Board directed in its October 2014 remand that an addendum VA opinion be obtained.  In November 2014, the VA examiner who conducted the May 2013 VA examination provided an addendum VA opinion.  In the November 2014 addendum VA opinion, the VA examiner again noted review of the Veteran's claims file.  The examiner opined, in relevant part, that the Veteran's current low back disability is less likely as not directly related to his active service.  As a rationale, the examiner explained that the Veteran had only two documented instances of in-service treatment for back problems, and that the separation physical examination indicates a normal spine and back examination.  The examiner further noted that, although the Veteran's reports of in-service back injuries may be accurate, there is no evidence to support any real problems until 1977, 3 years after service and any in-service injury.  The examiner acknowledged the evidence of post-service back injuries and back surgeries, including a July 1977 private treatment note referencing a recent back injury, an April 1984 notation stating that the Veteran was experiencing low back pain due to a motor vehicle accident, a March 1989 note referencing a possible low back fracture from a motorcycle accident, and evidence of an on the job injury in 1990.  The examiner opined "it is less likely as not that any event or condition prior to the in injury in 1977 would have had any impact on his current problems."

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds that the VA examiner's opinions are entitled to great probative weight because they are based on personal examination of the Veteran, a thorough review of the relevant evidence of record, and the examiner's knowledge and expertise as a medical clinician; and they are supported by appropriate rationale.  The Board also notes that the opinions are consistent with the evidence of record.  Specifically, as noted above, the service treatment records indicate that the Veteran was seen twice for back pain during service, resulting in diagnoses of musculoskeletal pain and lumbosacral strain.  Physical examination was normal at the October 1972 visit for low back pain, and physical examination revealed only tenderness at the June 1974 visit for low back pain.  His report of separation medical examination makes no mention of a spine or back disability.  In May 1975 the Veteran was arrested for driving under the influence and admitted for treatment.  Upon admission, his physical examination "was essentially within normal limits," and no back injury or back pain was noted.  In June 1975, the Veteran submitted a claim to VA for compensation for an ankle injury sustained during his May 1975 medical admission.  The claim made no mention of back pain or a back disability.  In summary, the Veteran reported back pain in service, but had no significant findings upon examination; he had a normal discharge examination; and he did not report back pain in his May 1975 application for VA compensation.

However, treatment notes dated July 1977 document that the Veteran was involved in an industrial accident on July 15, 1977, in which the seat machine that the Veteran was operating fell.  The Veteran hit his tailbone and injured his low back.  X-Rays taken at the time of the accident showed no specific bony abnormality, but the impression was of "probable lumbar disc protrusion."  Although the Veteran's symptoms improved on subsequent followup visits in July 1977, his symptoms again worsened beginning in August 1977.  In July 1979, the Veteran was admitted for back pain after catching a steel pipe that was rolling over him.  An October 1979 MRI of the Veteran's lumbar spine showed multilevel herniation in the lumbar spine.  In October 1983, the Veteran injured his cervical spine and right shoulder after falling from the top of a front loader.  Treatment notes dated April 1984 indicate that the Veteran was involved in a motor vehicle accident.  Treatment notes dated March 1989 indicate that the Veteran was involved in a motorcycle accident.  In January 1990, the Veteran was seen for an industrial accident in which he injured his back while lifting milk crates.  During the course of treatment for this injury, he provided a medical history that began with two crushed discs in 1980.  In providing the medical history, the Veteran did not mention any of the back injuries he experienced during active service.  The record shows that the Veteran underwent multiple surgeries on his lower back and one on his neck.

Accordingly, the record shows that, upon separation from active service, the Veteran was not noted as having a low back disability.  The VA examiner's characterization of the Veteran's in-service injuries as acute incidents is supported by this fact.  In addition, the Veteran did not report a low back disability during treatment in May 1975 or in his claim for VA compensation in June 1975.  In July 1977, he was seen for a low back injury sustained in an industrial accident.  Following the July 1977 treatment, the Veteran underwent multiple surgeries on the thoracolumbar spine.  The VA examiner's observation that the Veteran did not have any "real" low back problems until 1977 is thus also supported by the evidence of record.  In this regard, the Board interprets the VA examiner's use of the word "real" not as meaning that the Veteran's injuries prior to 1977 were imaginary, but that the injuries prior to 1977 were not of a severity such that they would cause future disabilities.  Thus, the examiner's statements indicate that the current disability is less likely related to the in-service injuries than to the intervening injuries and surgeries beginning in 1977.  The Board accepts the VA examiner's May 2013 opinion and November 2014 addendum opinion, in aggregate, as probative evidence that the Veteran's current low back disability is less likely than not etiologically related to the in-service low back injuries that are documented in the service treatment records and in the Veteran's competent and credible statements.

The Board has considered the Veteran's statements relating his current low back disability to his in-service injuries.  Specifically, the Veteran reports that he has continually experienced low back pain ever since injuring his low back during service.  The Board does not question the Veteran's competency or credibility as to whether he experiences pain now and whether he experienced pain during his active service.  See Layno, 6 Vet. App. at 469.  However, the Board notes that pain is a symptom and not, in and of itself, a disability for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The proper diagnosis of a low back disability is a complex medical question involving diagnostic testing, and often includes radiographic imaging.  It requires medical knowledge and expertise.  The Veteran has not been shown to possess the requisite medical training or knowledge to diagnose a low back disability, or to medically attribute his current low back pain symptoms to a particular low back disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose a low back disability or provide a nexus opinion as to his current low back disability.  In this case, the Board has afforded the greatest probative weight to the VA examiner's opinions.  The VA examiner reviewed the claims file and examined the Veteran, and provided a negative nexus opinion based on her medical expertise.  The VA examiner opined that it is less likely than not that the Veteran's current low back disability is etiologically related to his active service because the in-service injuries were acute, and the current low back disability did not begin until 1977 following an industrial accident.  The VA examiner's opinions constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1).  Because the Veteran is not competent to speak as to complex medical issues such as diagnosis or causation of a low back disability, his statements are not for consideration is assessing the relative probative value of the VA examiner's nexus opinions.

The Board has also considered whether the Veteran is entitled to service connection for a low back disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. §§ 3.303(b).  The Board notes that the VA examiner indicated in the May 2013 VA examination report that arthritis was documented in imaging studies of the thoracolumbar spine.  Arthritis is included in the list of "chronic" diseases under 38 C.F.R. § 3.309(a).  However, the Veteran has not argued, and the record does not show, that the Veteran was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309(a) related to a low back disability during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current low back disability and the in-service injuries.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


